 1   DENNIS N. LUECK, JR. (SBN 292414)
     dlueck@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
     633 West 5th Street, 47th Floor
 3   Los Angeles, CA 90071-2043
     Telephone: 213-680-2800
 4   Facsimile:    213-614-7399
 5   RENEE CHOY OHLENDORF (SBN 263939)
     rchoy@hinshawlaw.com
 6   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 7   San Francisco, CA 94111
     Telephone: 415-362-6000
 8   Facsimile:    415-834-9070
 9   Attorneys for Defendant
     NAVIENT SOLUTIONS, LLC
10

11                                  UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13                                       SACRAMENTO DIVISION
14   Eunice Ramirez,                                      Case No. 2:18-cv-00268-JAM-AC
15                  Plaintiff,                            ORDER ON STIPULATION TO DISMISS
16          vs.
17   Navient Solutions, LLC, and DOES 1 through
     100 inclusive,
18
                    Defendants.
19

20
            Based on the Stipulation to Dismiss with Prejudice filed by Plaintiff Eunice Ramirez and
21
     Defendant Navient Solutions, LLC, good cause appearing therefor, and pursuant to Rule
22
     41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the above-referenced matter is hereby
23
     dismissed with prejudice. Each party is to bear her or its own attorneys’ fees and costs.
24
            IT IS SO ORDERED.
25

26

27      Dated: May 15, 2019                           /s/ John A. Mendez_________________
                                                      HON. JOHN A. MENDEZ
28                                                    UNITED STATES DISTRICT JUDGE
                                                        1
                                        [PROPOSED] ORDER ON STIPULATION TO DISMISS WITH PREJUDICE
                                                                        Case No. 2:18-cv-00268-JAM-AC
                                                                                            303690698v1 1006492
